Citation Nr: 1525735	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-35 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back condition.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a leg condition.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a head condition.

4.  Entitlement to service connection for tumor in nasal cavity to include as secondary to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for gum disease to include as secondary to exposure to contaminated water at Camp Lejeune.




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois, which denied the claim to reopen service connection for back, leg, and head conditions, and a June 2014 rating decision of the RO in Louisville, Kentucky, which denied the claims for service connection for nasal cavity tumor and gum disease.  The Louisville, Kentucky RO has special jurisdiction over claims involving exposure to contaminated water at Camp Lejeune.

The issues of service connection for tumor in nasal cavity and gum disease, to include as secondary to exposure to contaminated water at Camp Lejeune, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for back, leg, and head conditions.  The decision was final when issued.

2.  Evidence submitted since the November 2007 decision denying service connection for back, leg, and head conditions does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 2007 Board decision denying service connection for back, leg, and head conditions was final when issued.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. §§ 20.1100 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for back, leg, and head conditions has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  

When a petition to reopen a claim for service connection is received, the notice must include the five elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  An October 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the petition to reopen the claims for service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service entrance examination, service personnel records, VA medical treatment evidence, and lay statements.  

The Veteran's service treatment records are largely unavailable.  In such circumstances, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of-the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A review of the claims file indicates that the Veteran's service medical records were requested in April 2003.  A response received in June 2003 to such request indicates that all available records were mailed.  The records mailed contained only the Veteran's enlistment examination.  The Veteran then submitted a statement in support of his claim in July 2003, relaying that he was treated by emergency services in November and December of 1975, and taken to the Naval Hospital at Camp Pendleton, CA.  VA initiated another search for records in July 2003, specifically searching for clinical records at the Base Hospital at Camp Pendleton, CA.  A response received in September 2003 verified that no records were located.  Another request for the Veteran's clinical records was performed in December 2005, this time searching the Naval Hospital at Camp Pendleton, CA during the time frame noted by the Veteran.  The response received in February 2006 indicated again that there were no clinical records at Camp Pendleton pertaining to the Veteran.  Thereafter, in a February 2006 memorandum, VA made a formal finding that the Veteran's clinical records from the Naval Hospital at Camp Pendleton, CA, for the dates of treatment of October 1, 1975 through January 1, 1976 are unavailable for review.  

The Veteran also relayed that he had claimed disability benefits from the Social Security Administration SSA).  VA requested these records from the Disability Determination Bureau.  The response receive in June 2005 from the Bureau indicated that a search of their records found "[no] claimant by this name." 
VA also contacted the Veteran and received no reply to their request for Social
Security records.  Once again in a September 2006 memorandum, VA made a formal finding that the Veteran's Social Security records are unavailable for review.  

Based on the foregoing, the Board finds that additional efforts are not required under the VCAA, as further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet App 540, 546 (1991).  All available evidence that could substantiate the claim has been obtained based on previous search attempts.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board are final.  38 U.S.C.A. §§ 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

A claim for service connection for back, leg, and head conditions was considered and denied by the Board in a November 2007 decision.  The Veteran was notified of the Board's decision and provided notice of his procedural and appellate rights.  The Veteran did not appeal the November 2007 Board decision to the Veterans Claims Court within 120 days of that notice, and it is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Prior to the November 2007 Board decision, the evidence of record included a current diagnosis of a back disability.  The Board denied the claim on the basis that the Veteran's account of an in-service injury was not credible, there was no continuity of back symptomology following service separation, and there was no diagnosis of a back condition until many years after service.  The Board denied the claims for leg and head conditions on the basis that there were no diagnoses of or evidence of treatment for any leg or head conditions, at any time.  

The Board concludes that reopening is not warranted for the claim for service connection for back, leg, and head conditions.  The evidence received since the November 2007 Board decision includes VA outpatient treatment records which continue to show a current back condition, and do not show any evidence of leg or head conditions.  The VA treatment records are not new or material evidence, but rather are cumulative and redundant of evidence that was already of record.  Evidence of the Veteran's back condition was considered by the November 2007 Board decision.  The VA treatment records continue to show treatment for a back condition without any indication of the condition's etiology; therefore, the records are not material.  Regarding the leg and head conditions, the VA treatment records do not reference any complaints, treatment, or diagnoses.  The Veteran himself has not submitted any additional statements or evidence relating to those claims.  

For these reasons, the Board finds that new and material evidence to reopen service connection for back, leg, and head conditions has not been received subsequent to the November 2007 Board decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claims for service connection for back, leg, and head conditions are not reopened.


ORDER

The petition to reopen the claim of service connection for a back condition is denied.

The petition to reopen the claim of service connection for a leg condition is denied. 

The petition to reopen the claim of service connection for a head condition is denied.


REMAND

The Veteran claims that he has a nasal cavity tumor and an oral cavity tumor as a result of exposure to contaminated water during service.  Although the RO found that the Veteran served at Camp Lejeune and conceded exposure to contaminated water, the service personnel records contained in the claims file do not confirm such service.  Accordingly, additional development is needed to properly document the Veteran's service at Camp Lejeune.   

Next, although neither of the disorders claimed by the Veteran are specifically recognized by VA as residuals of contaminated water at Camp Lejeune pursuant to 38 U.S.C.A. § 1710 (West 2014) and 38 C.F.R. § 17.400 (2014), that does not preclude a veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's representative submitted an October 2014 statement along with the Formal Appeal, asserting that a VA examination is required because the claimed conditions are related to the digestive system, and VA has recognized that certain diseases affecting the digestive system are related to contaminated water exposure.  The Veteran also submitted an article indicating a relationship between benzene exposure and the development of oral cavity tumors in animals.

Based on the above, the Board finds VA compensation examinations are necessary prior to adjudication of the Veteran's claims to determine whether he currently experiences the claimed disorders and, if so, whether they are related to or had their onset in service, to include as due to exposure to contaminated drinking water at Camp Lejeune, North Carolina.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete service personnel records.  Determine how long and which dates the Veteran served at Camp Lejeune.

2.  Thereafter, schedule the Veteran for VA examinations concerning his claims.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted. 

The examiner should identify all current disorders pertaining to the Veteran's digestive system, mouth, and sinus.  For any currently identified disorders, the examiner is asked to provide an opinion as to whether it is at least as likely as not any of these disorders are related to or had their onset in service, to include whether the disorders are related to exposure to contaminated water at Camp Lejeune. 

The examiner is asked to discuss the article submitted by the Veteran indicating a relationship between benzene exposure and the development of oral cavity tumors in animals.

The examiner(s) should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner(s) cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  Readjudicate the appeal.  If any claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


